DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8 February 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aleem et al. (US 2017/0115483) in view of Dunfield (US 2002/0014579) and further in view of Dunki-Jacobs et al. (US 2009/0062658).

Regarding claim 1, Aleem et al. disclose an eye-tracking method comprising:
identifying a first location of a cornea of an eye, the cornea having a corneal surface (Figure 2B and paragraph [0039]);
scanning a light signal in scan pattern (Figure 1, 122) over a region of the eye (Figure 1, eye 190 and paragraph [0030]) through the effect of a microelectromechanical system (MEMS) device (Figure 1, 112. See paragraph [0032].);
detecting a reflected signal from the corneal surface with a non-imaging photodetector configuration (Paragraphs [0010] and [0033], infrared 
identifying a gaze direction for the eye based on the reflected signal (Paragraph [0034], “tracking all eye positions/orientations/motions”).
Aleem et al. fail to teach that the microelectromechanical system (MEMS) device is a two-axis device having a first axis characterized by a first resonant frequency and a second axis characterized by a second resonant frequency, wherein the scan pattern is a Lissajous pattern.
Dunfield discloses a microelectromechanical system (MEMS) device is a two-axis device having a first axis characterized by a first resonant frequency and a second axis characterized by a second resonant frequency, wherein the scan pattern is a Lissajous pattern (Paragraph [0108], MEMS scanner, vertical and horizontal [first axis and second axis], vertical scan frequency is twice the horizontal and match the resonant frequency, and the pattern is a Lissajous pattern [See Figure 20].).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the scanning teachings of Dunfield in the eye-tracking method taught by Aleem et al.   The motivation to combine would have been in order to reduce error and provide correction in the scanning (See paragraph [0108] of Dunfield).
Aleem et al. and Dunfield fail to explicitly teach wherein the light signal is scanned by driving the first axis with a first periodic signal having a first drive frequency and driving the second axis with a second periodic signal having a second drive frequency.

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the periodic frequency teachings of Dunki-Jacobs et al. in the eye-tracking method taught by the combination of Aleem et al. and Dunfield.  The motivation to combine would have been in order to reduce the time to achieve the full, desired amplitude of motion and improves stability in the moveable element control system (See the end of paragraph [0065] of Dunki-Jacobs et al..).

Regarding claim 2, Aleem et al., Dunfield and Dunki-Jacobs et al. disclose the method of claim 1 wherein the ratio of the first and second drive frequencies is 2:1 (Dunfield: Paragraph [0108], 2:1).

Regarding claim 3, Aleem et al., Dunfield and Dunki-Jacobs et al. disclose the method of claim 1 wherein the ratio of the first and second drive frequencies is a rational number (Dunfield: Paragraph [0108], 2:1 is a rational number).

Regarding claim 4, Aleem et al., Dunfield and Dunki-Jacobs et al. disclose the method of claim 1 further comprising selecting first and second drive frequencies that give rise to precession of the Lissajous pattern (Dunfield: Paragraph [0108] and Dunki-Jacobs et al.: Paragraph [0031].).

Regarding claim 5, Aleem et al., Dunfield and Dunki-Jacobs et al. disclose the method of claim 1 further comprising determining the first and second resonant frequencies (Dunfield: Paragraph [0108], first and seoncd resonant frequencies are used, thus they were determined.).

Regarding claim 6, Aleem et al., Dunfield and Dunki-Jacobs et al. disclose the method of claim 1 further comprising providing the non-imaging photodetector configuration such that it includes a plurality of non-imaging photodetectors (Aleem et al.: Paragraph [0033].).

Regarding claim 12, this claim is rejected under the same rationale as claim 1.

Regarding claim 13, this claim is rejected under the same rationale as claim 2.

Regarding claim 14, this claim is rejected under the same rationale as claim 3.

Regarding claim 15, this claim is rejected under the same rationale as claim 4.

Regarding claim 16, this claim is rejected under the same rationale as claim 6.

Allowable Subject Matter

Claims 7-11 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter in claim 7 is that the claim recites “determining a spatiotemporal scan density for each of a plurality of scan patterns, wherein each scan pattern is based on the first periodic signal having a different first test frequency of a set thereof and the second periodic signal having a different second test frequency of a set thereof; wherein each of the set of first test frequencies is based on the first resonant frequency and a first offset frequency; and wherein each of the set of second test frequencies is based on the second resonant frequency and a second offset frequency” which, in combination with the other recited features, Is not taught and/or suggested either singularly or in combination within the prior art.
Claims 8-11 are objected to due to their dependency from claim 7.
Claim 17 is objected to for the same reasons as claim 7.
Claims 18-20 are objected to due to their dependency from claim 17.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
4 January 2022